 

_\/ FILED ____ RECEIVED
UNITED STATES DISTRICT COURT ENTERED SERVED OH
COUNSEL/PARTIES GF RECORD

 

 

DISTRICT OF NEVADA
JUN 25 2019

RK

 

 

 

CLERK US DISTRICT COURT

ICT OF NEVADA
2:96-CR-197-HMiP. DISTRICT OF DEPUTY

UNITED STATES OF AMERICA,

 

 

 

Plaintiff,
VS.

THOMAS PAUL MCCONVILLE JR

Nm” Ne? Nome” Nee” Se” Soe” et! Nae” See”

Defendant.

 

ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#13), sentencing held on January 3, 1997. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: NEVADA STATE BANK
Amount of Restitution: $1,810.09

Name of Payee: WELLS FARGO BANK (f'k.a FIRST INTERSTATE BANK)
Amount of Restitution: $14,152.97

Total Amount of Restitution ordered: $15,963.06

Dated this A Y day of June, 2019.

—

me) DISTRICT JUDGE

 
